Citation Nr: 9926376	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating for a service-
connected right knee disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from January 1979 
to July 1983.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for a right knee disorder, and initially 
assigned a 10 percent evaluation for this disability, 
effective from November 18, 1996.  The veteran filed a timely 
appeal, and during the pendency of that appeal, his assigned 
disability rating was increased to 30 percent, also effective 
from November 18, 1996.  The veteran now contends that based 
on his symptomatology including arthritis and painful motion, 
he should be granted an evaluation in excess of 30 percent 
for his right knee disability.  The case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board observes that the veteran appears to 
have raised an issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  While 
he has been denied compensation based upon a housebound 
status, it does not appear that the issue of TDIU has been 
prepared for appellate review.  In this regard, the Board 
notes that the veteran's disability picture is shown to have 
been subject to change over time.  In any event, this issue 
is not before the Board at this time, and is referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's honorable active service is limited to the 
period dating from January 1979 to July 1983.  

3.  The veteran's right knee disorder is objectively shown to 
involve severe recurrent subluxation and lateral instability, 
severe pain on motion, and arthritis of the patellar-femoral 
joint, but is not shown to involve ankylosis.  


CONCLUSION OF LAW

The criteria for assignment of a 40 percent initial rating 
for the veteran's right knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and personal statements by the veteran 
made in support of his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A review of the record discloses that the veteran was 
initially service connected for his right knee disorder by an 
August 1997 rating decision.  A 10 percent evaluation was 
initially assigned, effective from November 18, 1996.  This 
initial evaluation was based upon medical evidence showing 
what was characterized as slight subluxation or lateral 
instability or painful motion.  At the time, the veteran was 
noted to have patellar instability and tenderness at his 
knee. He was also shown to have arthritis in the patellar-
femoral joint, and had undergone surgery of the right knee in 
December 1996.  

By a rating decision of March 1998, the veteran's assigned 
initial disability rating was increased to 20 percent, 
effective from November 18, 1996.  This decision was based 
upon medical evidence including a VA rating examination 
report dated in December 1997 showing that the veteran's 
right knee was "readily subluxable" and that mild edema and 
positive crepitus were present.  Because of pain on flexion, 
it was difficult to determine the degree of stability present 
in the anterior cruciate ligament.  In addition, the veteran 
was noted to experience pain on motion at 8 degrees of 
extension and at 38 degrees of flexion.  It was also noted 
that a VA rating examiner had offered his opinion that the 
veteran would be limited to sedentary types of employment as 
a result of his bilateral knee disabilities.  

In June 1998, the veteran's assigned disability rating was 
increased to 30 percent, effective from November 18, 1996, 
based upon medical evidence showing ligamentous laxity, 
instability, pain, and limitation of motion resulting 
primarily from recurrent subluxation of the patella.  The 
veteran's range of motion included experiencing pain at 5 
degrees of extension and 38 degrees of flexion.  He now 
contends that the severity of his right knee disorder 
warrants assignment of an initial evaluation in excess of 30 
percent based on painful motion and arthritis.  

Contemporaneous clinical treatment records dating from 
October 1996 to December 1998 show that the veteran 
experienced severe problems with his right knee throughout 
this period.  His symptoms included pain on any type of 
motion, recurrent subluxation and laxity, and arthritis at 
the patello-femoral joint.  However, his range of motion over 
this period varied from being characterized as severely 
restricted to nearly full, although severe pain was always 
present on any motion.  The records show that the veteran was 
seen for recurrent dislocations of the right patella and 
severe pain.  A treatment record dated in December 1996 
indicates that the veteran wore a knee brace to ambulate.  In 
addition, a letter dated in November 1997 from the veteran's 
treating physician states that the veteran was unable to 
engage in prolonged standing for greater than two hours, and 
that he could be retrained for a job that could be performed 
sitting down.  

The veteran underwent a vastus medalis oblique (VMO) transfer 
in his right knee in 1996.  Treatment records dated in 
September  and October 1998 show that the veteran underwent a 
right total knee arthroplasty in September 1998, and that he 
had undergone several such procedures in the recent past.  He 
reported that his knee pain was constant and severe, and he 
was observed to ambulate with crutches.  At that time, the 
veteran's range of motion in his right knee was from 0 
degrees of extension to 90 degrees of flexion.  He was noted 
to be able to ambulate well with crutches at that time.  

The veteran underwent a VA rating examination in December 
1997.  He was noted to have recently undergone surgery on his 
left knee and ambulated on crutches at that time.  The 
examiner recounted the veteran's in-service injury to his 
right knee, and the recurrent dislocations of the patella 
since that incident.  He also recounted the veteran's history 
of surgeries on his right knee, beginning in January 1980 to 
the present, and the veteran indicated that he had always 
experienced pain in his right knee from the time of that 
initial surgery to the present.  The VMO he had undergone in 
1996 was intended to reduce the frequency of the dislocations 
of the kneecap.  Following this, however, the veteran 
reported experiencing continuous pain and swelling in his 
right knee.  On examination, the veteran was shown to have 
mild edema, but the patella was readily subluxable and did 
not appear to have a great amount of laxity in his medial and 
collateral ligaments.  On the mere beginning of flexion, the 
veteran's patella began to sublux as well.  Tenderness to 
palpation and crepitus at the patellar region were also 
noted.  His active range of motion was from 8 degrees of 
extension to 38 degrees of flexion.  The examiner noted that 
the veteran's treating physician was of the opinion that an 
additional VMO transfer of the right knee was likely 
necessary, but also noted that the veteran did not 
particularly want to undergo the procedure given the lengthy 
post-surgical convalescence period.  The examiner concluded 
with a diagnosis of status-post dislocation of the right 
patella with subsequent surgeries for repair times two.  In 
addition, he noted that the veteran had chondromalacia by 
history, and that given his bilateral knee problems, the 
veteran's future employment prospects would necessarily be 
sedentary.  

The veteran underwent an additional rating examination in May 
1998.  The report of that examination shows that he had 
undergone knee surgery in December 1997, and that he 
continued to complain of severe bilateral knee pain.  He also 
had constant edema since the time he had recovered from that 
surgery.  The veteran reported that on a scale of 1 to 10, he 
experienced pain at level 8, and that he had not worked since 
September 1996 due to his knee problems.  Because pain 
medication tended to be addictive, the veteran indicated that 
he had foregone narcotic pain medications, and had opted for 
Tylenol in order to avoid addiction.  The examiner observed 
that it was apparent pursuant to his review of the treatment 
notes that the veteran had a great deal of difficulty in 
physical therapy due to his inability to flex his knees and 
the significant subluxation he experienced.  The examiner 
noted that the veteran had been fitted for braces on both 
knees to counteract the instability he experienced as a 
result of constant subluxation.  The braces were partly 
successful, but over time, actually exacerbated his knee 
pain.  Accordingly, the use of knee braces was discontinued.  
In order to ambulate, the veteran required the use of at 
least a cane and often crutches.  The examiner also noted 
that the veteran had an associate degree in electronic 
engineering and had worked in that field until he began 
having problems with his knees.  The examiner stated that 
because his former job required frequent bending, stooping, 
and squatting, the veteran was unemployable as an electronic 
engineer.  

On examination, the veteran was found to experience pain on 
flexion at 30 degrees and laxity was noted in the medial and 
lateral collateral ligaments.  There was significant pain 
with any attempt at flexion.  The examiner concluded with 
diagnoses of bilateral degenerative arthritis of the knees 
and severe patella subluxation bilaterally with an inability 
to ambulate successfully without aid.  

The veteran underwent an additional rating examination in 
November 1998.  His history of painful bilateral knees was 
noted along with his clinical history.  On examination, he 
had a range of motion from 0 degrees of extension to 135 
degrees of flexion.  Recurrent dislocation of the patella was 
present, but no muscle weakness was found.  Previous 
surgeries to stabilize the kneecap were unsuccessful, and it 
continued to be frequently dislocated.  X-ray results showed 
that there were moderate amounts of arthritic changes, 
flattening of the femoral condyle, and evidence of recurrent 
dislocation of the right patella.  The examiner observed that 
the veteran continued to have recurrent subluxations and was 
arthritic for a young person.  His treating physician wanted 
to avoid performing a total knee joint replacement 
arthroplasty unless it was absolutely necessary.  However, 
the examiner further observed that the veteran would continue 
to experience those problems until a total knee joint 
replacement arthroplasty was performed.  He indicated that 
the veteran would not be fully ambulatory and independent of 
all activities for approximately six months.  In addition, 
the examiner noted that while the veteran had a nearly full 
range of motion in his right knee, it was arthritic, and 
would require a total joint replacement in the future.  

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of an additional 
10 percent evaluation based on limitation of motion in the 
knee due to arthritis.  The evidence clearly shows that the 
veteran currently experiences severe recurrent subluxation 
and lateral instability.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998), such a degree of impairment warrants 
assignment of a 30 percent evaluation, the highest available 
under that diagnostic code.  However, the veteran's knee is 
not shown to be ankylosed, and an increased evaluation based 
on ankylosis is therefore not for consideration under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  In addition, 
since the time of the initial assignment of his 30 percent 
evaluation for his right knee disorder, the veteran's ranges 
of motion appear to have fluctuated.  In any event, under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998), to the extent 
that the veteran's demonstrated limitation of flexion has 
been shown to be severely limited, a 30 percent evaluation is 
the maximum rating assigned under that diagnostic code.  
Further, while 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998), which evaluates limitation of extension, provides for 
assignment of evaluations in excess of 30 percent, the 
veteran's demonstrated limitation of extension has not been 
shown to warrant assignment of a compensable evaluation under 
that diagnostic code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998), X-ray 
evidence showing involvement of 2 or more major joints or 2 
or more minor joint groups warrants assignment of a 10 
percent evaluation.  A 20 percent evaluation is appropriate 
upon a showing of X-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  Id.  The Board would observe 
that the VA General Counsel, in an opinion dated July 1, 
1997, (VAOPGPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  Moreover, in a later 
opinion by the General Counsel dated August 14, 1998, 
(VAOPGPREC 9-98), even in situations in which the claimant 
technically has full range of motion, but where motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (1998) would still 
be available.  

Here, that the veteran has at least moderate arthritis in his 
right knee is not in dispute.  Moreover, he has consistently 
been shown to experience chronic severe pain in his right 
knee.  His ranges of motion have fluctuated over time, but he 
has been shown, at least intermittently during the time 
period at issue, to meet the criteria for assignment of 
compensable evaluations for limitation of motion of his right 
knee under Diagnostic Codes 5260 and 5261.  Accordingly, even 
though there may be some question as to whether the veteran 
experiences limitation of motion due to his arthritis per se, 
the General Counsel's opinions as expressed in VAOGCPREC 23-
97 and 9-98 render such issues moot.  See generally 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1994).  Therefore, 
the Board finds that after resolving all reasonable doubt in 
favor of the veteran, the evidence supports assignment of an 
additional 10 percent evaluation based on arthritis of the 
knee to be combined with initially assigned 30 percent 
evaluation for the veteran's service-connected right knee 
disorder.  

However, the Board would also observe that as the 30 percent 
evaluation assigned under Diagnostic Code 5257 is the highest 
available under that diagnostic code, and that as painful 
motion and functional limitation due to pain have been 
considered, an additional rating based upon pain and/or 
weakness is not for consideration here.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 40 percent 
initial rating for the veteran's right knee disorder is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

